                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

KEVIN REAVES,                                         )
                                                      )
                                Plaintiff,            )
                                                      )
                           v.                         )        No. 1:19-cv-00151-JPH-DLP
                                                      )
WEXFORD MEDICAL SERVICES, et al.                      )
                                                      )
                                Defendants.           )


                ORDER DENYING MOTION FOR A PROTECTIVE ORDER

        Plaintiff Kevin Reaves filed an affidavit of special circumstances which was docketed as a

motion for a protective order. He contends that the defendants in this case and a number of others

have attempted to stop the progression of his legal actions, mainly by interfering with his mail. He

asks for a transfer to a different facility.

        To the extent that Mr. Reaves is requesting an injunction ordering his transfer to a different

facility, “[a] preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” River of Life

Kingdom Ministries v. Village of Hazel Crest, 585 F.3d 364, 369 (7th Cir. 2009) (quoting Mazurek

v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original)). “To obtain such relief, the moving

party must first demonstrate that it has a reasonable likelihood of success on the merits, lacks an

adequate remedy at law, and will suffer irreparable harm.” Id. (citing Girl Scouts of Manitou

Council, Inc.v. Girl Scouts of U.S. Inc., 549 F.3d 1079, 1086 (7th Cir. 2008)). Mr. Reaves’s motion

is not based on sufficient factual allegations to show that he has a reasonable likelihood of success

on the merit of his request for transfer. In addition, he has an adequate remedy at law for these




                                                  1
claims because he can file a lawsuit on this issue. Finally, he has not shown that he will suffer

irreparable harm. For these reasons, motion, dkt. [54], must be DENIED.

SO ORDERED.

Date: 12/9/2019




Distribution:

KEVIN REAVES
161700
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

All Electronically Registered Counsel




                                               2
